Form: Dismiss TRAP 42.3




	COURT OF APPEALS

EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


NAVIA PLOTT & ASSOCIATES, INC.
AND BUTCH AND HOPE PLOTT,


                            Appellants,
v.

PAD II, INC.,

                            Appellee.

§

§

§

§

§

No. 08-07-00060-CV

Appeal from the

County Court at Law Number 4

of Dallas County, Texas

(TC# 06-03031-D)


M E M O R A N D U M   O P I N I O N

	This appeal is before this Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  We dismiss the appeal.
	Appellant filed a Notice of Restricted Appeal in the Court of Appeals for the 5th District
of Texas on December 14, 2006.  On January 8, 2007, that court ordered the parties to mediation.
	On February 1, 2007, the parties notified the 5th Court of Appeals that their mediation
was successful and that they would be filing dismissal papers with the court.  The appeal was
transferred to this Court on March 1, 2007.
	We notified the parties that if no dismissal papers were filed by July 8, 2007, we would
dismiss the appeal for want of prosecution without further notice.  No further communication has
been received from either party.  Accordingly, we hereby dismiss this appeal for want of
prosecution.  Tex.R.App.P. 42.3(b).



August 9, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.